ROBERT L. BLAND, Judge,
dissenting.
For reasons set forth in my former dissenting opinion filed in this case, I dissent to the award now made in favor of the claimant by a majority of the court. Atrocious as the crime of the convict Chambers is shown to have been, he was promptly tried, convicted and hanged for his henious offenses; he made full atonement for his crimes. No award of this court, how*198ever, large the amount might be, could be of any benefit to his unfortunate victim. Her only heirs-at-law are one brother and one sister, both more than three score and ten years of age. It cannot be argued, in view of general law, that the state is under any obligation, moral or otherwise, to respond in damages for Miss Ward’s death.
I reaffirm that in my judgment the award is improper and against public policy.